Citation Nr: 1012039	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-22 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Washington, 
D.C.


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
of $2,256.01 not previously authorized incurred on August 18, 
2007. 


REPRESENTATION


Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1997 to December 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a determination in November 2007 of an agency of 
original jurisdiction, the VA Medical Center in Washington, 
DC. 

In January 2010, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing has been associated with the Veteran's file.


FINDINGS OF FACT

1.  The Veteran was found unconscious by an emergency medical 
team on August 18, 2007, the Veteran's unconsciousness was an 
emergent condition, and it was not reasonable for the Veteran 
to obtain prior VA authorization for the medical services 
provided at a private hospital. 

2.  Total cost of the medical services on August 18, 2007, 
was $2,256.01.

3.  At the time the medical services were provided, the 
Veteran was rated totally disabled due to service-connected 
disabilities. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
of $2,256.01 not previously authorized incurred on August 18, 
2007, have been met.  38 U.S.C.A. § 1728 (West 2002 & Supp. 
2009); 38 C.F.R. § 17.120 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the claim is resolved in the Veteran's favor, the Board 
need not address VCAA compliance. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts 

VA records show that on VA examination in August 2006 history 
included excessive drinking, but the Veteran had stopped 
drinking in 2003 and was attending AA meetings.  In rating 
decisions in November 2003 and in July 2007, the RO referred 
to the Veteran's history of alcohol abuse as related to his 
service-connected psychiatric and right shoulder 
disabilities.

In the rating decision in July 2007, the RO granted the 
Veteran a total disability rating for compensation based on 
individual unemployability, effective in June 2006.  The 
Veteran's service-connected disabilities are bipolar 
disorder, 70 percent disabling; right shoulder impingement 
syndrome, 30 percent disabling; and burn scars of the neck, 
zero percent disabling.  

Private ambulance and hospital records show that on August 
18, 2007, the Veteran was found by his friends with decreased 
unresponsiveness and the friends called 9-1-1.  When the 
emergency medical team arrived the Veteran was sitting in a 
chair unconscious having vomited, the content of which 
smelled like alcohol.  It was noted that the Veteran had a 
history of bipolar disorder and alcoholism, and he had drank 
grain alcohol.  The emergency medical team made the decision 
to transport the Veteran to the nearest hospital, which was 
Shady Grove Adventist Hospital.  

On admission to the emergency room, the admission document 
shows that the Veteran had been unable to sign the consent 
form for treatment.  The final diagnosis was acute alcohol 
intoxication.  The Veteran was discharged the same day.  The 
outstanding balance of the medical services rendered by the 
hospital was $2,251.01.

In January 2010, the Veteran testified that he did not make 
the decision to go to a private facility as opposed to a VA 
facility because he was unconscious.

Legal Criteria

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, it must first be determined whether the 
services for which payment is sought were authorized by VA.  
38 U.S.C.A. § 1703(a).  If not authorized, it must be 
determined whether the claimant is otherwise entitled to 
payment or reimbursement for services not previously 
authorized under either 38 U.S.C.A. §1728 or the Veterans 
Millennium Healthcare and Benefits Act (Millennium Act), 38 
U.S.C.A. § 1725. 

In this case, the Veteran does not argue that he had he prior 
VA authorization for private medical treatment.  The question 
posed is whether the Veteran is eligible for payment or 
reimbursement for medical services that were not previously 
authorized. 

Under 38 U.S.C.A. § 1728, implemented at 38 C.F.R. § 17.120, 
payment or reimbursement of the expenses of medical care, not 
previously authorized, in a private hospital, including 
transportation, may be paid on the basis of a claim timely 
filed, under the following circumstances: 

(a).  For a veteran with service-connected disabilities 
and the services not previously authorized were rendered 
to a veteran in need of such services: for any 
disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability;

(b).  In a medical emergency, that is, a medical 
emergency of such nature that delay would have been 
hazardous to life or health; and, 

(c).  VA or other Federal  facilities were not feasibly 
available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services required  
would not have been reasonable, sound, wise, or 
practicable. 

All three statutory requirements must be met before the 
payment or reimbursement may be authorized.  

Analysis

Since June 2006 and currently, the Veteran is rated totally 
disabled due to service-connected disabilities.  Permanence 
of a total disability rating will be taken to exist when such 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  Disability of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person may be considered in determining 
permanence.  

Although the Veteran is in his early 30s, the Veteran has 
been rated totally disabled for four years and for the 
limited purpose of this decision without evidence to the 
contrary the probability of permanent improvement under 
treatment seems remote at this time.  Also the Veteran timely 
filed his claim in 2008, that is, within two years after the 
date of the medical services in 2007.   38 C.F.R. § 17.126. 

For these reasons, the Veteran, who has a total disability 
rating, which so far is permanent in nature, may be treated 
for any disability, service-connected or not, which satisfies 
the first statutory and regulatory requirement. 



As for a medical emergency, a medical emergency is for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health  
(this standard would be met if there were an emergency 
medical condition  manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part).  38 C.F.R. § 17.1002. 

In this case, the Veteran was unresponsive and his friends 
called 9-1-1 and when the emergency medical team arrived the 
Veteran was sitting in a chair unconscious having vomited, 
the content of which smelled like alcohol.  In other words, 
the Veteran himself was unable to make the decision to seek 
immediate medical attention, which put him in serious 
jeopardy and was hazardous to his health, which satisfies the 
second statutory and regulatory requirement. 

As for whether a VA facility was not feasibly available, the 
Veteran was unconscious at the time he was transported to the 
hospital and obviously it was not reasonable that he attempt 
to obtain prior VA authorization.  

In sum, the Veteran's total disability service-connected 
status, the emergent nature of his condition, 
unconsciousness, and the determination by emergency medical 
team to transport the Veteran to the closest hospital, when 
the Veteran was unable to seek prior VA authorization, 
satisfies the requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120, and the Veteran is entitlement to payment or 
reimbursement of the medical expenses in the amount of 
$2,256.01.







ORDER

Payment or reimbursement of medical expenses of $2,256.01 not 
previously authorized incurred on August 18, 2007, is 
granted.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


